538 Pa. 476 (1994)
649 A.2d 431
William C. RYBAK, Appellant,
v.
STATE EMPLOYEES' RETIREMENT BOARD, Appellee.
Supreme Court of Pennsylvania.
Argued January 26, 1994.
Decided October 31, 1994.
Richard J. Orloski, Allentown, for W.C. Rybak.
Nicholas Joseph Marcucci, Harrisburg, for S.E.R.B.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM.
Appellee's motion to strike the portions of appellant's brief that address matters not encompassed by this Court's grant of allowance of appeal, which was limited to the issue of equal protection, is granted. The order of the Commonwealth Court, 154 Pa.Cmwlth. 586, 624 A.2d 286, is affirmed. See Harper v. State Employees' Retirement System, 538 Pa. 520, 649 A.2d 643 (1993).
MONTEMURO, J., is sitting by designation.